Exhibit 10.1

 

STOCKHOLDER AGREEMENT

 

This Stockholder Agreement, dated as of May 4, 2012 (this “Agreement”), is
entered into by and among Cascade Investment, L.L.C., an entity wholly owned by
William H. Gates III (“Cascade”), Bill & Melinda Gates Foundation Trust, of
which William H. Gates III (“Gates”) and Melinda French Gates are co-trustees
(the “Trust” and together with Cascade, the “Cascade Parties” and each, a
“Cascade Party”), and Ecolab Inc., a Delaware corporation (the “Company”).  This
Agreement is intended to establish a means for a long-term investment in the
Company by Gates, through Cascade, and the Trust, for the mutual benefit of the
parties hereto.

 

In consideration of and reliance upon the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

1.                                      Voting.  During the term of this
Agreement, each Cascade Party will cause all Voting Securities that it or any of
its Affiliates and Associates over which it has the power to exercise, directly
or indirectly, control (excluding, for the avoidance of doubt, any publicly
traded company (a) in which the Cascade Parties beneficially own less than
twenty-five percent (25%) of the voting securities and (b) of which the Gates
Affiliates (as defined below) and their designees comprise in the aggregate less
than twenty-five percent (25%) of the board of directors and do not have the
right to designate twenty-five percent (25%) or more of the board of directors)
(collectively, the “Controlled Affiliates and Associates” and each, a
“Controlled Affiliate or Associate”), owns (of record or beneficially) or
otherwise has the direct or indirect power to vote or to direct the voting of
(whether by proxy or otherwise) (collectively, the “Investor Voting Securities”)
to be present for quorum purposes and to be voted in favor of all of the
directors nominated by the board of directors of the Company (the “Board”) for
election at any annual or special meeting of the shareholders of the Company or
at any adjournment or postponement thereof, but only if Michael Larson (or
another Person designated by Cascade in lieu of Michael Larson and reasonably
acceptable to the Company) is (or is given the opportunity to be) one of the
directors nominated by the Board for election at such meeting or would otherwise
be (or be given the opportunity to be) on the Board following such meeting.

 

2.                                      Standstill.

 

(a)                                 Ownership Limit.

 

(i)                                     During the term of this Agreement:

 

(1)                                 neither Cascade Party shall, and each
Cascade Party shall cause its Controlled Affiliates and Associates not to, in
any way, directly or indirectly without the prior approval of the Board,
acquire, offer to acquire, or agree to acquire (except by way of stock
dividends, stock splits, reverse stock splits or other distributions or
offerings made to holders of any class of Voting Securities generally), whether
by purchase, tender or exchange offer, by joining a group (including any group
of Persons that would be treated as a single “person” under Section 13(d) of the
Exchange Act) or otherwise, record or beneficial ownership of any Voting
Securities if, as a result of such acquisition, the Cascade Parties would
beneficially own in the aggregate in excess of twenty-five percent (25%) of the
then outstanding common stock, par value $1.00 per share,

 

1

--------------------------------------------------------------------------------


 

of the Company (the “Common Stock”);

 

(2)                                 in the event Gates, Melinda French Gates,
Michael Larson or any of their respective Affiliates or Associates over which
they have the power to exercise, directly or indirectly, control (including the
Cascade Parties and the Controlled Affiliates and Associates but excluding, for
the avoidance of doubt, any publicly traded company (A) in which the Gates
Affiliates beneficially own less than twenty-five percent (25%) of the voting
securities and (B) of which the Gates Affiliates (as defined below) and their
designees comprise in the aggregate less than twenty-five percent (25%) of the
board of directors and do not have the right to designate twenty-five percent
(25%) or more of the board of directors) (collectively with Gates, Melinda
French Gates and Michael Larson, the “Gates Affiliates” and each, a “Gates
Affiliate”) in any way, directly or indirectly without the prior approval of the
Board, acquires, offers to acquire, or agrees to acquire (except by way of stock
dividends, stock splits, reverse stock splits or other distributions or
offerings made to holders of any class of Voting Securities generally), whether
by purchase, tender or exchange offer, by joining a group (including any group
of Persons that would be treated as a single “person” under Section 13(d) of the
Exchange Act) or otherwise, record or beneficial ownership of any Voting
Securities if, as a result of such acquisition, the Gates Affiliates would
beneficially own in the aggregate in excess of twenty-five percent (25%) of the
then outstanding Common Stock, the Cascade Parties shall, within ten (10)
Business Days of such acquisition, divest and/or cause the divestiture of the
amount of Common Stock necessary to reduce the aggregate percentage of
outstanding shares of Common Stock beneficially owned by the Gates Affiliates to
twenty-five percent (25%) or less; and

 

(3)                                 the Cascade Parties will not be in violation
of this Agreement if (A) the Cascade Parties and Controlled Affiliates and
Associates or (B) the Gates Affiliates unintentionally acquire beneficial
ownership of greater than twenty-five percent (25%) of outstanding shares of
Common Stock so long as the Cascade Parties, within ten (10) Business Days of
becoming aware that such threshold has been crossed, divest and/or cause the
divestiture of the amount of Common Stock necessary to reduce the aggregate
percentage of outstanding shares of Common Stock beneficially owned by the Gates
Affiliates to twenty-five percent (25%) or less.

 

(ii)                                  Voting Securities acquired by Michael
Larson pursuant to the Company’s customary non-employee director compensation
arrangements shall not be counted toward the twenty-five percent (25%) ownership
limits in Section 2(a)(i)(1) or Section 2(a)(i)(2).  In addition, it is
understood that Michael Larson may serve from time to time as a trustee or
director of certain educational, charitable and other not-for-profit
institutions that may own publicly-traded securities, including Common Stock,
and that Michael Larson shall not be deemed, solely by virtue of his service as
a trustee or director of any such institution, to beneficially own any shares of
Common Stock held by such institution for purposes of Section 2(a)(i)(2).

 

2

--------------------------------------------------------------------------------


 

(iii)                               It will not be a violation of
Section 2(a)(i)(1) and the Cascade Parties shall have no obligation under
Section 2(a)(i)(2) if the beneficial ownership of Common Stock by the Cascade
Parties and the Controlled Affiliates and Associates, in the case of
Section 2(a)(i)(1), or the Gates Affiliates, in the case of Section 2(a)(i)(2),
exceeds twenty-five percent (25%) solely as a result of the acquisition of
Voting Securities by the Company or its subsidiaries (including without
limitation as a result of a redemption or repurchase by the Company or its
subsidiaries of any Voting Securities) that, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of shares of
Common Stock beneficially owned by the Cascade Parties and the Controlled
Affiliates and Associates, in the case of Section 2(a)(i)(1), or the Gates
Affiliates, in the case of Section 2(a)(i)(2), provided that no Cascade Party or
Controlled Affiliate or Associate or Gates Affiliate, as applicable, acquires
beneficial ownership of additional shares of Common Stock in violation hereof.

 

(iv)                              For purposes of determining compliance with
this Section 2(a) and determining the Voting Securities outstanding at any given
time, the Cascade Parties shall be entitled to rely without independent
investigation upon the most recent publicly available Form 10-K, Form 10-Q or
Form 8-K (or any successor form) of the Company filed with the SEC reporting the
number of Voting Securities then issued and outstanding.

 

(b)                                 Other Standstill Provisions.

 

(i)                                     During the term of this Agreement, each
Cascade Party and Controlled Affiliate and Associate shall not, and the Cascade
Parties and the Controlled Affiliates and Associates shall not assist or
cooperate with any other Gates Affiliates in any action by them to, in any way,
directly or indirectly, without the prior approval of the Board:

 

(1)                                 make, or in any way participate in or
encourage, any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal; or seek to advise, encourage or influence any
Person with respect to the voting of any Voting Securities, except in accordance
with matters recommended by the Board;

 

(2)                                 make any proposal relating to control of the
Company or of the Board or its members to be voted upon by holders of Voting
Securities, whether made pursuant to the rules under the Exchange Act, the
Company’s bylaws or otherwise;

 

(3)                                 seek election or appointment to, or
representation on, or nominate or publicly propose (or propose in a manner that
would require public disclosure by the Gates Affiliates or the Company) the
nomination of any candidate to, the Board (other than the appointment or
re-nomination by the Board of Michael Larson or another Person designated by
Cascade in lieu of Michael Larson and reasonably acceptable to the Company as a
director) or publicly seek (or seek in a manner that would require public
disclosure by the Gates Affiliates or the Company) the removal of any member of
the Board, or a change in

 

3

--------------------------------------------------------------------------------


 

the composition or size of the Board;

 

(4)                                 form, join or participate in any group
(including any group of Persons that would be treated as a single “person” under
Section 13(d) of the Exchange Act but excluding any group that consists solely
of one or more of Gates or Melinda French Gates (in each case, solely as the
beneficial owner of shares of Common Stock indirectly through Cascade and the
Trust) or the Cascade Parties or the Controlled Affiliates or Associates) with
respect to any Voting Securities;

 

(5)                                 deposit any Voting Securities in any voting
trust, or enter into any voting agreement, proxy or other similar arrangement
with respect to any Voting Securities (in each case, other than solely with
Gates or Melinda French Gates (in each case, solely as the beneficial owner of
shares of Common Stock indirectly through Cascade and the Trust) or other
Cascade Parties or Controlled Affiliates or Associates, provided such action
does not restrict the ability of the Cascade Parties and the Controlled
Affiliates and Associates to vote or cause to be voted the Investor Voting
Securities in accordance with Section 1 of this Agreement), or take any other
action that would limit or otherwise restrict the ability of the Cascade Parties
and the Controlled Affiliates and Associates to vote or cause to be voted the
Investor Voting Securities in accordance with Section 1 of this Agreement;

 

(6)                                 act in concert with others to control or
seek to control or influence the management, Board, operations or policies of
the Company;

 

(7)                                 seek, propose or make any public statement
(or any statement that would require public disclosure by the Gates Affiliates
or the Company) with respect to any merger, business combination, tender or
exchange offer, sale or purchase of assets, sale or purchase of securities,
spin-off, restructuring, recapitalization or other extraordinary transaction of
or involving the Company or any of its subsidiaries;

 

(8)                                 enter into any arrangements, understandings
or agreements (whether written or oral) with, or advise, finance, assist or
encourage, any other Person in connection with, any of the foregoing; or make
any investment in or enter into any arrangement with any other Person that
offers or proposes to engage in any of the foregoing; or

 

(9)                                 take any action challenging the validity or
enforceability of this Agreement or request the Company or Board amend or waive
any provision of this Agreement, provided that the Cascade Parties may make
confidential requests to the Board to amend or waive any provision of this
Agreement, which the Board may accept or reject in its sole discretion, so long
as any such request is made in a manner that does not require public disclosure
by, and is not publicly disclosed by, any Gates Affiliate and is made in a
manner that does not require public disclosure thereof by the Company.

 

(ii)                                  Section 2(b)(i) of this Agreement shall
not limit the ability of Michael Larson or

 

4

--------------------------------------------------------------------------------


 

any other Person serving as a director of the Company at the request of the
Cascade Parties, in his or her capacity as a director of the Company, to fully
participate in board meetings and express his or her views as a director,
provided that he or she shall not (1) take any action that would require any
Gates Affiliate to amend a filing with the SEC under Section 13(d) of the
Exchange Act or (2) in connection with any resignation by him or her as a
director of the Company, make any communication with the Company (A) that the
Company would be required to file on a Form 8-K and (B) that would otherwise
violate Section 2(b)(i) of this Agreement but for the existence of this Section
2(b)(ii).

 

(iii)                               In the event any Gates Affiliate takes any
action (or refrains from taking any action) that would violate Section 1 or
Section 2(b)(i) of this Agreement if such Gates Affiliate were or is a Cascade
Party, the Cascade Parties shall, within ten (10) Business Days, divest and/or
cause the divestiture of the amount of Common Stock necessary to reduce the
aggregate percentage of outstanding shares of Common Stock beneficially owned by
the Gates Affiliates to less than fifteen percent (15%).

 

3.                                      Disposition of Shares; Registration
Rights.

 

(a)                                 With the exception of (i) open market sales
of Voting Securities that are made in compliance with Rule 144(e) promulgated by
the SEC under the Securities Act and (ii) a transfer of beneficial ownership of
Voting Securities from Gates or Melinda French Gates to an executor of his or
her estate or from any such executor to the heirs or other beneficiaries of such
estate (provided that the executor and any other transferee that would
beneficially own in the aggregate five percent (5%) or more of the Voting
Securities then outstanding following any such transfer shall become a party to
this Agreement as a “Cascade Party,” and any transferee that would beneficially
own in the aggregate less than five percent (5%) of the Voting Securities then
outstanding following any such transfer shall be deemed a “Gates Affiliate” for
purposes of this Agreement), no Cascade Party or Controlled Affiliate or
Associate shall sell, transfer, pledge, encumber or dispose of, directly or
indirectly, any Voting Securities (including by transfer of an entity that holds
Investor Voting Securities), to a Gates Affiliate or other Person (other than to
another Cascade Party or any Controlled Affiliate or Associate) who, to the
knowledge of such Cascade Party or Controlled Affiliate or Associate after due
inquiry, would beneficially own in the aggregate five percent (5%) or more of
the Voting Securities then outstanding following such transaction (a “Prohibited
Transferee”).  For the avoidance of doubt, the Cascade Parties may request, in
accordance with the terms of Section 2(b)(i)(9) of this Agreement, that the
Board approve any such transaction with a Prohibited Transferee in advance of
such transaction.

 

(b)                                 The Company agrees to provide registration
rights to the Cascade Parties in accordance with the terms of the Registration
Rights Agreement entered into by the parties on the date hereof (the
“Registration Rights Agreement”).  The Cascade Parties may sell Voting
Securities pursuant to an underwritten public offering under the Securities Act
in accordance with the Registration Rights Agreement, provided that (i) the
managing underwriter must agree to effect the sale of the Investor Voting
Securities in a manner that would effect a broad distribution thereof and (ii)
the Cascade Parties shall use reasonable efforts to insure that no sales of
Investor Voting Securities are made to any

 

5

--------------------------------------------------------------------------------


 

Prohibited Transferee (other than the underwriters or any selected dealers).

 

4.                                      Cascade 13D Filing.  The Company
acknowledges that Gates, Melinda French Gates and the Cascade Parties will
comply with their obligations under Section 13(d) of the Exchange Act relating
to the Cascade Parties entering into this Agreement.

 

5.                                      Representations and Warranties.

 

(a)                                 Each Cascade Party represents and warrants
to the Company, as to itself but not as to the other Cascade Party, that:

 

(i)                                     This Agreement has been duly authorized,
executed and delivered by it and is a legal, valid and binding obligation of
such entity, enforceable against such entity in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles.

 

(ii)                                  As of the date hereof, such Cascade Party
beneficially owns that number of Voting Securities set forth opposite of its
name on Exhibit A hereto and, to its knowledge, Exhibit A hereto lists all of
the Voting Securities beneficially owned by any Gates Affiliate.

 

(iii)                               As of the date hereof, neither such Cascade
Party nor, to its knowledge, any Gates Affiliate (A) owns, beneficially or of
record, or is a party to any Derivative Instrument, or has any other agreement
to profit or share in any profit derived from any increase or decrease in the
value of shares of Common Stock, or (B) is a party to any proxy, contract,
arrangement, understanding or relationship pursuant to which it has a right to
vote any securities of the Company.

 

(b)                                 The Company represents, warrants and
covenants to the Cascade Parties that:

 

(i)                                     This Agreement has been duly authorized,
executed and delivered by it and is a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles.

 

(ii)                                  The Board has approved the amendment of,
and the Company has amended, the Rights Agreement, dated as of February 24,
2006, between the Company and Computershare Investor Services, LLC, as rights
agent (the “Rights Agreement”), to provide that (A) the Cascade Parties, Michael
Larson and the Controlled Affiliates and Associates shall not be deemed
Acquiring Persons (as defined in the Rights Agreement), and the Board shall not
declare them to be Adverse Persons (as defined in the Rights Agreement), in each
case so long as this Agreement has not been terminated and the Cascade Parties
are in compliance (as determined in good faith by the Board) with the terms
hereof and (B) Gates and Melinda French Gates shall not be deemed Acquiring
Persons (as defined in the Rights Agreement), and the Board shall not declare
them to be Adverse Persons (as defined in the Rights Agreement), in each case so
long as

 

6

--------------------------------------------------------------------------------


 

(1) they do not beneficially own (as defined in the Rights Agreement) any shares
of Common Stock other than indirectly through a Cascade Party or a Controlled
Affiliate or Associate and (2) this Agreement has not been terminated and the
Cascade Parties are in compliance (as determined in good faith by the Board)
with the terms hereof.  Such amendment to the Right Agreement has been delivered
to the Cascade Parties, is in full force and effect and has not been modified or
further amended. So long as there have been no violations of this Agreement by
either Cascade Party, the Company agrees not to amend or modify the Rights
Agreement or enter into any new stockholder rights or similar agreement in any
manner inconsistent with this Section 5(b)(ii).

 

6.                                      Suspension of Obligations; Termination.

 

(a)                                 During the period from the date hereof until
the initial acquisition by the Gates Affiliates of beneficial ownership of, in
the aggregate, fifteen percent (15%) or more of outstanding shares of Common
Stock, the rights and obligations of the parties under Sections 1, 2 and 3 of
this Agreement shall be suspended and of no force and effect; provided that
(i) in the event any Gates Affiliate takes any action (or refrains from taking
any action) during such period that would violate this Agreement (other than
Section 1 hereof) if such Gates Affiliate were or is a Cascade Party and this
Agreement were in full force and effect, the Company may terminate this
Agreement within sixty (60) days of (1) senior management of the Company gaining
actual knowledge of such action or (2) receipt by the Company of written notice
from a Cascade Party of such action, by providing written notice to the Cascade
Parties and (ii) in the event such period is longer than thirty-six (36) months
in duration, this Agreement shall immediately terminate.

 

(b)                                 Following the initial acquisition by the
Gates Affiliates of beneficial ownership of, in the aggregate, fifteen percent
(15%) or more of outstanding shares of Common Stock, the rights and obligations
of the parties under Sections 1, 2 and 3 of this Agreement shall be suspended
and of no force and effect for any period during which the Gates Affiliates
beneficially own in the aggregate less than fifteen percent (15%) of outstanding
shares of Common Stock; provided that (i) in the event any Gates Affiliate takes
any action (or refrains from taking any action) during such period that would
violate this Agreement (other than Section 1 hereof) if such Gates Affiliate
were or is a Cascade Party and this Agreement were in full force and effect, the
Company may terminate this Agreement within sixty (60) days of (1) senior
management of the Company gaining actual knowledge of such action or (2) receipt
by the Company of written notice from a Cascade Party of such action, by
providing written notice to the Cascade Parties and (ii) in the event any such
period of suspension is longer than thirty-six (36) months in duration, this
Agreement shall immediately terminate.

 

(c)                                  This Agreement shall immediately terminate
in the event a third party other than any Cascade Party or Controlled Affiliate
or Associate enters into a definitive agreement with the Company contemplating
the acquisition (by way of merger, tender offer, consolidation, business
combination or otherwise) of at least fifty percent (50%) of the outstanding
shares of Common Stock or all or substantially all of the consolidated assets of
the Company.

 

7.                                      Governing Law; Jurisdiction; Waiver.
 This Agreement, and any dispute arising out of, relating to or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles.  Each of the

 

7

--------------------------------------------------------------------------------


 

parties hereto (a) consents to the exclusive personal jurisdiction and venue in
any action to enforce this Agreement in the federal or state courts located in
Wilmington, Delaware;  (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court;  and (c) agrees that it shall not bring any action relating to this
Agreement in any court other than the federal or state courts located in
Wilmington, Delaware.  Each of the parties hereto waives any right to trial by
jury with respect to any action, suit or proceeding arising out of or related to
this Agreement.

 

9.                                      Entire Agreement.  This Agreement, the
Rights Agreement (as amended) and the Registration Rights Agreement contain the
entire understanding of the parties with respect to the subject matter hereof.

 

10.                               Notices.  All notices, requests and other
communications to any party hereunder shall be in writing and shall be deemed
given when delivered by overnight courier, receipt confirmed, to:

 

if to the Company:

 

 

 

 

Ecolab Inc.

 

370 Wabasha Street North

 

Saint Paul, Minnesota 55102

 

Attn:

James J. Seifert

 

 

Executive Vice President, General Counsel and Secretary

 

Phone:

(651) 293-2981

 

Fax:

(651) 293-2471

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

155 N. Wacker Drive

 

Chicago, IL 60606

 

Attn:

Charles W. Mulaney, Jr.

 

Phone:

(312) 407-0700

 

Fax:

(312) 407-0411

 

 

 

if to the Cascade Parties:

 

 

 

 

Cascade Investment, L.L.C.

 

2365 Carillon Point

 

Kirkland, WA 98033

 

Attn:

Michael Larson

 

Phone:

(425) 889-7900

 

Fax:

(425) 889-0288

 

or such other address as such party may hereafter specify for the purpose of
giving such notice to such party.

 

11.                               Definitions.  As used in this Agreement,
(a) the terms “Affiliate” and “Affiliates” shall have the meaning set forth in
Rule 12b-2 promulgated by the SEC under the Exchange Act and shall include
Persons who become Affiliates of any Person subsequent to the date of this
Agreement; (b) the terms “Associate” and “Associates” shall have the meaning set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act and shall
include Persons who become

 

8

--------------------------------------------------------------------------------


 

Associates of any Person subsequent to the date of this Agreement; (c) the terms
“beneficially own” and “beneficial owner” shall have the meanings as set forth
in Rule 13d-3 promulgated by the SEC under the Exchange Act, provided that, for
purposes of this Agreement, (i) the reference to “sixty days” in Rule 13d-3
shall be deleted, (ii) a Person shall also be deemed to be the beneficial owner
of shares of Common Stock that are the subject of a Derivative Instrument
directly or indirectly beneficially owned by such Person or to which such Person
is a party and (iii) a Person shall not be deemed the beneficial owner of shares
of Common Stock that are the subject of or borrowed in connection with a short
position entered into by such Person so long as such Person does not have voting
rights in such shares; (d) the term “Business Day” shall mean any day other than
a Saturday, Sunday or a day on which banks in New York city are authorized or
obligated by applicable law or executive order to close or ore otherwise
generally closed; (e) the term “Derivative Instrument” shall mean any option,
warrant, convertible security, swap, stock appreciation right or other agreement
related to the Common Stock or with an exercise or conversion privilege or a
settlement payment or mechanism at a price related to the Common Stock or with a
value derived in whole or in part from the value of the Common Stock, whether or
not such instrument or right shall be subject to settlement in shares of Common
Stock or otherwise, but shall not include interests in broad-based index
options, broad-based index futures or broad-based publicly traded market baskets
or indices of stocks; (f) the terms “Person” or “Persons” shall be interpreted
broadly to include, among others, any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature; (g) the term “Voting Securities” shall mean
the shares of Common Stock and any other securities of the Company entitled to
vote in the election of directors, including any securities convertible into, or
exercisable or exchangeable for, Common Stock or such other securities; (h) the
term “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
(i) the term “Securities Act” shall mean the Securities Act of 1933, as amended;
and (j) the term “SEC” shall mean the United States Securities and Exchange
Commission.

 

12.                               Severability.  If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, the illegality or unenforceability of such provision
shall have no effect upon the legality or enforceability of any other provision
of this Agreement.  Any provision of this Agreement that is held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.  The parties hereto further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 

13.                               Counterparts.  This Agreement may be executed
in two or more counterparts (including by fax or .pdf), which together shall
constitute a single agreement.

 

14.                               Binding Agreement; Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party hereto
may assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto.  Any purported transfer without such consent shall be
void.  No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein.  Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement.  The failure

 

9

--------------------------------------------------------------------------------


 

of a party hereto to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.

 

15.                               No Third Party Beneficiaries.  This Agreement
is solely for the benefit of the parties hereto and is not enforceable by any
other Persons.

 

16.                               Fees and Expenses.  Neither the Company, on
the one hand, nor the Cascade Parties, on the other hand, will be responsible
for any fees or expenses of the other in connection with the negotiation and
execution of this Agreement.

 

17.                               Interpretation and Construction.  Each of the
parties hereto acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said counsel. 
Each party and its counsel cooperated and participated in the drafting and
preparation of this Agreement, and any drafts relating thereto exchanged among
the parties may not be construed against any party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Stockholder
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

 

ECOLAB INC.

 

 

 

By:

/s/Douglas M. Baker, Jr.

 

 

 

 

 

Name: Douglas M. Baker, Jr.

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

CASCADE INVESTMENT, L.L.C.

 

 

 

 

By:

/s/Michael Larson

 

 

 

 

 

Name: Michael Larson

 

 

Title: Business Manager

 

 

 

 

BILL & MELINDA GATES FOUNDATION TRUST

 

 

 

 

By:

/s/Michael Larson

 

 

 

 

 

Name: Michael Larson

 

 

Title: Investment Manager

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Name

 

Voting Securities Beneficially Owned

 

 

 

Cascade Investment, L.L.C.

 

27,001,348 shares of Common Stock

 

 

 

Bill & Melinda Gates Foundation Trust

 

4,366,425 shares of Common Stock

 

 

 

William H. Gates III

 

31,367,773 shares of Common Stock

 

 

 

Melinda French Gates

 

4,366,425 shares of Common Stock

 

 

 

Michael Larson

 

84.81 shares of Common Stock

 

As sole owner of Cascade, William H. Gates III may be deemed to beneficially own
the shares held by Cascade; as co-trustees of Bill & Melinda Gates Foundation
Trust, Mr. and Mrs. Gates may be deemed to beneficially own the shares held by
the Trust.

 

As chief investment officer for Mr. Gates, Michael Larson has voting and
investment power with respect to the shares held by Cascade and the Trust, but
disclaims beneficial ownership of those shares.

 

A-1

--------------------------------------------------------------------------------